Citation Nr: 0926301	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  99-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for a recurrent right ankle sprain.

2.  Entitlement to service connection for Lyme disease.

3.  Entitlement to service connection for a right wrist 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for the Veteran's recurrent right ankle sprain and 
assigned an initial noncompensable disability rating.  This 
rating decision also denied service connection for a right 
wrist injury and Lyme disease, among other claims.

The Veteran indicated in her May 1999 substantive appeal that 
she wished to appeal the initial rating for her recurrent 
right ankle sprain as well as the denial of her Lyme disease 
and right wrist condition service connection claims only.  
The Veteran's representative confirmed this intention in its 
November 2004 Informal Hearing Presentation.  Therefore, only 
these claims are before the Board for adjudication.

Jurisdiction over this matter was transferred to the New 
York, New York RO after the issuance of the August 1998 
rating decision.

In a November 2004 brief, the Veteran's representative 
withdrew her request for a RO hearing.

This matter was remanded for further development in a March 
2005 Board decision.

The right wrist service connection claim is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  Prior to October 18, 1999, the Veteran's right ankle 
disability was asymptomatic.

2.  Since October 18, 1999, the Veteran's right ankle 
disability has been manifested by abnormal motion, pain and 
other functional factors equivalent to marked limitation of 
motion.

3.  The Veteran does not have current Lyme disease or its 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
a recurrent right ankle sprain have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5271 (2008).

2.   The criteria for service connection for Lyme disease 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The right ankle claim arises from disagreement with the 
initial rating following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  The appellant has not alleged such prejudice 
in this case.

The Veteran was provided with a January 2004 letter in which 
the RO notified her of what evidence was required to 
substantiate her service connection claim.  This letter told 
her of what evidence VA would obtain, what evidence she was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  This letter 
met the duty to notify the Veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated her status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2004 letter.  However, she was not been provided 
with notice regarding the remaining Dingess requirements 
until a May 2009 supplemental statement of the case.  The 
Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As the Veteran's claims are being denied, and no rating or 
effective date is being assigned, she has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's service personnel records, VA 
treatment records, and private treatment records have been 
obtained.  She has been afforded a VA orthopedic examination 
and a sufficient medical opinion has been obtained.  An 
infectious disease examination was scheduled for January 
1998, however, the Veteran failed to appear for this 
examination nor did she provide any explanation for this 
failure to appear.  Her Lyme disease service connection claim 
will therefore be decided based upon the evidence of record.  
See 38 C.F.R. § 3.655.

Although the Veteran's service treatment records dated after 
August 1992 are located in the claims file, service treatment 
records, with the exception of dental treatment records, from 
the earlier part of her service are not.  The Veteran 
indicated in several letters, including an August 2008 
letter, that the remaining service treatment records were 
lost at Barbers Point Hawaii while she was stationed there.  
She indicated that she had put a "tracer" on the documents 
while in service but that they were never recovered.  

Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

A May 2009 Memorandum from the AMC indicates that they had 
requested missing service treatment records from the Bureau 
of Naval Personnel on at least three occasions without 
success.  A January 2009 records request to the Washington 
Navy Yard was returned as "inadequate," as this facility 
did not house medical records.  This memorandum also 
indicates that Barbers Point Naval Air Station was closed in 
1999 and that a request for records was consequentially not 
forwarded to this facility.  Thus, the AMC sought the records 
from alternate sources.

VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The AMC's 
efforts to obtain these service treatment records and 
requests to alternate sources have satisfied VA's duty to 
assist the Veteran in obtaining these records.

In a June 2009 Post-Remand Brief, the Veteran's 
representative argued that the September 2006 VA examination 
and the accompanying November 2006 addendum were inadequate 
as the examiner failed to address whether the right ankle was 
manifested by weakened movement or incoordination as directed 
in the Board's remand.  Although the examiner did not address 
weakened movement or incoordination directly, he did note 
during physical examination that the Veteran's peroneal 
tendons were "5/5" and noted that the Veteran's gait had 
some "antalgia" favoring her right leg, demonstrating that 
he considered these factors.  Further, the Board is granting 
a 20 percent rating, which is the highest rating based on 
limitation of motion.  A higher rating would require 
ankylosis.  Where, a veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis the functional rating criteria are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).The Board notes that neither the Veteran nor her 
representative have contended that her right ankle symptoms 
have worsened.  A new examination is not required.

As neither the Veteran nor her representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Factual Background

A July 1992 "five year" examination was negative for any 
relevant abnormalities, and the Veteran did not report being 
treated for Lyme disease in the accompanying Report of 
Medical History (RMH).  A July 1997 discharge examination was 
negative for any relevant abnormalities.  In her July 1997 
RMH the Veteran reported having been treated for Lyme disease 
in June 1989.

The Veteran did not report for a VA infectious disease 
examination scheduled in January 1998.

A March 1998 General Medical examination reflects the 
Veteran's complaints of multiple joint pain.  Physical 
examination revealed no swelling, atrophy or tenderness of 
the muscles, with no ankle pain at rest or on manipulation.  
Following this examination, diagnoses of recurrent right 
ankle sprain and "Lyme disease treated in 1997" were made.  

An accompanying right ankle X-ray revealed no evidence of 
recent fracture, dislocation or other bone abnormality and 
that soft tissue structures were normal.  The radiologist 
noted that it was an "essentially normal" right foot.  

In a February 1999 VA podiatry treatment note, complaints of 
right ankle pain for the past eight years were noted.  
Physical examination revealed acute pain on palpitation of 
the right ankle talo-fibular ligament and sinus tarsi. The 
lower extremity neurologic status was grossly intact.  
Assessments of right ankle sprain, pes planus and right sinus 
tarsi syndrome with lateral ankle instability were made.

An undated letter from the VA podiatry service indicates that 
the Veteran was currently under their care for painful ankles 
that began eight years ago.  This pain occurred during weight 
bearing and was greatest when attempting to run.  The 
Veteran's condition had been assessed as chronic ankle 
capsulitis and pes planus and was being treated with the 
application of elastic ankle bandages as well as stirrup 
ankle supports.  

An October 1999 private podiatry evaluation summary reflects 
the Veteran's complaints of a sore and tender ankle that was 
aggravated by wearing shoes, standing or walking.  Physical 
examination revealed pain on palpation over the lateral 
aspect and the sinus tarsi region of the right foot.  
Neurological examination was unremarkable.  The right ankle 
showed "excessive" range of motion in comparison to the 
left ankle.  Following this examination, an impression of 
bilateral ankle instability and right sinus tarsi syndrome 
were made.

Complaints of a bilateral ankle injury were noted in an 
October 1999 private evaluation summary.  Physical 
examination revealed no joint tenderness, deformities or 
effusion of the ankle with normal ankle range of motion and 
strength were found.  The neurologic exam was "grossly 
normal."  A diagnosis of mechanical derangement of the ankle 
joints was made.  

A September 2006 VA orthopedic examination reflected the 
Veteran's complaints of sharp chronic right ankle pain that 
was aggravated with activity.  She reported limiting her 
activities by avoiding kick-boxing, bicycling, running, or 
walking on a treadmill.  She reported that her last treatment 
for the condition was in approximately 1996.  Physical 
examination revealed a normal right ankle without swelling 
and symmetric flexible pes planus connecting with the toe 
rise.  

Active range of right ankle motion was reported to be to 30 
degrees, while passive range of motion was 60 degrees, but it 
was added that subtalar range of motion was full and without 
pain.  Some looseness of the anterior drawer stress and varus 
stressing the lateral ligaments was found.  A diagnosis of 
chronic right ankle lateral ligament sprain was made.  
Despite the earlier reports, the examiner concluded that 
there was "no actual limitation of range of motion", but 
there was significant pain with repeated use, fatigue and 
restriction of activities.

A November 2006 addendum to the September 2006 VA examination 
indicates that the examiner had reviewed the Veteran's claims 
file and that he noted her history of extensive in-service 
treatment for her ankle condition.  Final diagnoses of right 
ankle sinus tarsi syndrome, recurrent lateral ankle sprains, 
and pes planus were made.  The examiner opined that the 
treatment records substantiated that the Veteran had a 
foundation for her subjective complaints of pain.

Right Ankle Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court subsequently held that the above 
rule is not applicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

A 10 percent disability rating is warranted for moderate 
limitation of ankle motion, and a 20 percent rating is 
warranted for marked limitation of ankle motion.  38 C.F.R. § 
4.71a, DC 5271.

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees. A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, DC 5270.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that the Veteran has had significant right 
ankle disability since her evaluation by a private podiatrist 
on October 18, 1999.  At that time, she had more motion that 
normal, as well as painful motion.  The September 2006 VA 
examiner did not report ranges of motion in terms 
corresponding to the rating schedule, but did indicate that 
her active range of motion was only half that of her passive 
range of motion.  The examiner also found "significant" 
functional impairment and pain.  The term "marked" is not 
defined in the rating schedule, nor is there case law 
providing guidance as to the proper definition.  However, 
both the terms "marked" and "significant" have the meaning 
of "considerable" and "notable."  Collins Essential 
Thesaurus, 2nd Edition 2006; DeLuca.  

Given the significant functional impairment, the loss of at 
least half of the normal range of motion, and her antalgic 
gait, the Veteran can be said to have the equivalent of 
marked limitation of motion.  Hence, a 20 percent rating is 
warranted.  Although the description of her symptoms has not 
always been the same, significant disability has been 
described since the private evaluation on October 18, 1999.  
Accordingly, the 20 percent rating is warranted since that 
date. 

Prior to October 18, 1999, examinations revealed no 
abnormalities of the right ankle and it was described as 
essentially asymptomatic.  Therefore, a compensable rating is 
not warranted prior to that date.

The medical evidence of record clearly establishes that the 
Veteran's right ankle is not ankylosed as she retains ankle 
full range of motion.  Evaluation under DC 5270 for ankle 
ankylosis is therefore not warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.

The Board has resolved reasonable doubt in favor of the 
Veteran in granting the 20 percent evaluation effective 
October 18, 1999.  The preponderance of the evidence is 
against a finding that the Veteran's recurrent right ankle 
sprain has approximated the criteria for a higher initial 
rating at any time since the effective date of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's right ankle disability is manifested mainly by 
limitation of motion and associated functional impairment.  
These symptoms, as discussed above, are contemplated by the 
schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a.  Hence, the rating criteria adequately describe the 
Veteran's symptomatology and referral for consideration of an 
extraschedular rating is not warranted.

Service Connection for Lyme Disease

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

The Veteran contends that she was treated for Lyme Disease 
while in service after presenting with symptoms of the 
condition nearly a year after finding a tic on her left leg.  
She reported taking prescribed medication for approximately 
one month.  

Although the Veteran's service treatment records from the 
early part of her service were lost during her active duty 
period, subsequent treatment records are sufficient to 
establish that the Veteran was treated for Lyme disease in 
approximately 1989 and satisfy the requirement of an in-
service disease or injury.  

The Veteran has not reported any symptoms of Lyme disease 
since service, nor do the clinical records show such 
findings.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As 
such, the preponderance of the evidence is against the 
Veteran's claim for service connection for Lyme disease. The 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

Entitlement to an initial 20 percent rating for a recurrent 
right ankle sprain is granted, effective October 18, 1999.

Entitlement to service connection for Lyme disease is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service treatment records note a right wrist strain and some 
complaints of right wrist pain.  However, it is unclear from 
post-service treatment records as to whether the Veteran 
suffers from a current disability.  A March 1998 VA examiner 
found that the Veteran suffered from a right wrist 
hyperextension injury despite an accompanying X-ray revealing 
an essentially normal wrist.  Similarly, an October 1999 
private examiner diagnosed right wrist arthralgia despite 
later noting that there was currently "no objective 
disorder" of the right wrist.

In light of the Veteran's in-service complaints of right 
wrist pain, her reports of right wrist pain and discomfort 
since service, and the seemingly contradictory post-service 
medical evaluations, an examination is necessary to determine 
whether the Veteran suffers from a right wrist disability and 
whether there is a nexus between her current complaints of 
right wrist pain and her service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine whether she 
has a current right wrist disability that 
is related to an in-service disease or 
injury.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report. All indicated 
testing and diagnostic studies should be 
undertaken.

The examiner should proffer an opinion as 
to whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current right wrist disability had its 
onset in service or is otherwise the 
result of a disease or injury in service.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service and since, and that 
the Veteran's reports must be considered.

The rationale for any opinions should also 
be provided.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


